DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16, 18-21, 25, 26, 31 and insofar as understood claims 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by DE 9002781 herein referred to as Delmag.
As to claim 13, Delmag discloses (see figure 2) a soil displacement assembly comprising a drill head 26 for a soil-displacement drill for soil-displacing drilling in a surface, wherein the drill head comprises several flap leaves 24 which are arranged so as to be able to pivot between a closed position and an open position, wherein the assembly comprises one or several closing elements 28 which are attachable to the 
As toc claim 16, Delmag discloses a method for forming a foundation pile by means of a soil-displacement drill which comprises a drill pipe 10 and a drill head 26 which is attached to an end of the drill pipe and comprises several flap leaves 24 which are arranged so as to be able to pivot between a closed position for closing off the end of the drill pipe and an open position for at least partly making the end of the drill pipe freely accessible, wherein the drill with the flap leaves in their closed position is arranged on a surface, wherein the drill is drilled into the surface , wherein material for forming the foundation pile is arranged in the drill pipe and wherein the drill pipe is pulled up with the flap leaves in their open position, characterized in that the flap leaves are taken to their closed position and one or several closing elements 28 are attached on the outside of the flap leaves in order to keep the flap leaves in their closed position and to prevent the flap leaves from pivoting, while the drill is arranged at a distance from the surface, after which the drill is lowered in order to arrange it on the surface, and in that the one or several closing elements are configured to fail in such a way during drilling of the drill into the surface that these closing elements do not impede pivoting of the flap leaves.
As to claim 18, Delmag discloses a drill pipe 10 wherein the drill head 26 of the assembly is attached to one end of the drill pipe and the flap leaves 24 of the drill head 
As to claim 19, Delmag discloses only one said closing element 28 which is configured to keep all flap leaves in their closed position.
As to claim 20, Delmag discloses the closing element 28 is at least partly annular i.e. circular cross-sectional shape.
As to claim 21, Delmag discloses that each closing element comprises one or several weakened sections in order to cause this closing element to fail more quickly during drilling.  Since Delmag discloses the closing element is concrete, the closing element would be considered to have one or more weakened sections i.e. the concrete closing elements 28 is the weakened material.
As to claim 25, Delmag discloses the soil-displacement drill comprises a drill tip 28 which is attachable to or forms part of the flap leaves, away from the end of the drill pipe i.e. the closing element would also be considered the drill tip.

As to claim 26, Delmag discloses that each flap leaf  24 comprises a drill tip part 28  wherein these drill tip parts together form the drill tip in the closed position of the flap leaves 24.
As to claim 31, Delmag discloses that a soil-displacement drill is used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 9002781 herein referred to as Delmag.
As to claim 14, Delmag discloses a method for converting a soil-displacement drill for soil-displacing drilling in a surface in order to form a foundation pile, which comprises a drill pipe 10 and comprises a drill head 26, which is attached to one end of 
	
As to claim 30, Delmag discloses that a soil-displacement drill is formed.


Allowable Subject Matter
Claims 22-24 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/5/21 have been fully considered but they are not persuasive.
Applicant argues that the drill tip 28 i.e. “closing element” of Delmag does not function to keep the head segments in a closed position and to prevent the heads from pivoting.  It is maintained that prior to being “lost”, the drill tip/closing element 28 of Delmag would keep the head segment in a closed position and prevent the heads from pivoting.  While the drill tip/closing element is still connected to the head segments 24, the presence or connection of the drill tip/closing elements would block and/or prevent the head segments from pivoting and keep in a closed position.  Furthermore, the provision of the opening ring 30 of Delmag only confirms that the the drill tip/closing elements 28 keep the head segments 24 in a closed position and prevent the heads from pivoting.  Since the opening ring 30 of Delmag is used to break the connection of the head segments 24 and the drill tip 28 with certainty, thus allowing the head segments 24 to open and pivot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL